Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 5, 1974, convicting him of robbery in the first degree (three counts), robbery in the second degree (three counts), grand larceny in the third degree (two counts) and possession of a weapon, etc., as a felony, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of robbery in the second degree (three counts), grand larceny in the third degree (two counts) and possession of a weapon, etc., as a felony, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed (see People v Smith, 51 AD2d 782). Hopkins, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.